     8:16-cr-00274-SMB Doc # 121 Filed: 05/06/20 Page 1 of 2 - Page ID # 317



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                          8:16CR274

         vs.
                                                                 ORDER ON APPEARANCE FOR
AARON JENSEN,                                                  SUPERVISED RELEASE VIOLATION

                          Defendant.


         The def endant appeared bef ore the Court on May 6, 2020 regarding Second Amended Petition
f or Of f ender Under Supervision [113]. Julie B. Hansen represented the def endant. Lecia E. Wright
represented the government. The def endant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
         The government made an oral motion to d ismiss Petition f or Offender Under Supervision [84],
and Amended Petition f or Of f ender Under Supervision [111]. The government’s oral motion to dismiss
Petition f or Of f ender Under Supervision [84], and Amended Petition f or Of f ender Under Supervision
[111] is granted without objection.
         The def endant f reely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court f inds probable cause as alleged in the petition to
believe the def endant violated the terms of supervised release and the def endant should be held to
answer f or a f inal dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The def endant shall appear
personally f or a f inal dispositional hearing bef ore U.S. Magistrate Judge Susan M. Bazis in Courtroom
No. 7, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on
June 15, 2020.
         The government moved f or detention based upon danger.              The def endant requested a
detention hearing which was held. The court f inds that the def endant f ailed to meet his burden to
establish by clear and convincing evidence that he will not f lee or pose a danger to any other person
or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
f or detention is granted as to danger and the def endant shall be detained until f urther order of the
Court.
         The def endant shall be committed to the custody of the Attorney General or designated
representative f or confinement in a correctional f acility and shall be af forded a reasonable opportunity
f or private consultation with def ense counsel. Upon order of a United States court or upon request of
     8:16-cr-00274-SMB Doc # 121 Filed: 05/06/20 Page 2 of 2 - Page ID # 318




an attorney f or the government, the person in charge of the corrections f acility shall deliver the
def endant to the United States Marshal f or an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 6th day of May, 2020.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge




                                                 2
